     Case 19-20143-rlj13 Doc 56 Filed 10/26/20              Entered 10/26/20 12:40:49           Page 1 of 1
OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
(806) 748-1980
(806) 748-1956 FAX

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      AMARILLO DIVISION

IN RE:                                                                 CASE NO: 19-20143

EDWARD L. YOST
TERRY JEAN YOST                                                        CHAPTER 13

         DEBTOR(S),                                                    JUDGE Robert L. Jones



 NOTICE OF WITHDRAWAL OF TRUSTEE'S MOTION TO COMPEL TO FILE WITH THE COURT A
  COPY OF THE FEDERAL INCOME TAX RETURN OR IN THE ALTERNATIVE TO PROVIDE A
 COPY TO THE TRUSTEE WITHIN TEN (10) DAYS OF THE ENTRY OF THE ORDER REQUESTED
                                      HEREIN



NOTICE IS HEREBY GIVEN that Robert B. Wilson, Trustee hereby WITHDRAWS the "TRUSTEE'S
MOTION TO COMPEL TO FILE WITH THE COURT A COPY OF THE FEDERAL INCOME TAX
RETURN OR IN THE ALTERNATIVE TO PROVIDE A COPY TO THE TRUSTEE WITHIN TEN (10)
DAYS OF THE ENTRY OF THE ORDER REQUESTED HEREIN " , Docket Entry No. 50 filed on or
about 10/07/2020.

Dated: October 26, 2020
                                          CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Notice was served by United States first
class    mail, postage paid, or             electronically by the Court, upon the following parties:



EDWARD L. YOST & TERRY JEAN YOST                             SWINDELL & ASSOCIATES PC
11201 PERRY LANE                                             ATTORNEY AT LAW
AMARILLO, TX 79119                                           106 SW 7TH AVE
                                                             AMARILLO, TX 79101

UNITED STATES TRUSTEE
1100 COMMERCE ST RM 976
DALLAS, TX 75242

                                                               Respectfully submitted,


                                                               /s/ MARC MCBEATH
                                                               Robert B. Wilson, Bar # 21715000
                                                               Chapter 13 Trustee
                                                               Marc McBeath, Bar# 13328600
                                                               Staff Attorney
